Citation Nr: 9918468	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  93-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for 
service-connected rheumatic heart disease currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from December 1952 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied an increased (compensable) disability 
rating for service-connected rheumatic heart disease.

The Board remanded the case in October 1994 for further 
development.  On remand, the RO granted an increased 
disability rating for service-connected rheumatic heart 
disease to 30 percent.


FINDING OF FACT

The veteran's service-connected rheumatic heart disease is 
currently manifested by left ventricular dysfunction with an 
ejection fraction of 39 percent.


CONCLUSION OF LAW

The criteria for an increased disability rating to 60 
percent, but not higher, for service-connected rheumatic 
heart disease have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7000 (1996); 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1998); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background.

Service connection for rheumatic heart disease has been in 
effect in this case since the 1950's.  In December 1991, the 
RO received a Medical Record Report for a period of 
hospitalization in a VA medical center (VAMC) for the veteran 
in November-December 1991 which was appropriately regarded as 
an informal claim for an increased rating for 
service-connected rheumatic heart disease which was then 
rated as noncompensable.  The report showed diagnoses of 
transient ischemic attack, history of cerebrovascular 
accident, calcified one centimeter nodule of the mitral 
valve, history of rheumatic fever, and hypertension.  The 
Board concludes that this informal claim was the equivalent 
of a well grounded claim for an increased rating for 
service-connected rheumatic heart disease.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (holding that, where a veteran asserted 
that his condition had worsened since the last time his claim 
for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
In January 1992, the RO denied the claim for an increased 
rating for service-connected rheumatic heart disease, and the 
veteran appealed to the Board.

In an October 1994 remand order, the Board noted that private 
medical records from the University of Illinois Hospital that 
appeared relevant to the claim had not been obtained and that 
the veteran had not been provided notice of the rating 
criteria for rheumatic heart disease in the statement of the 
case.  In addition to ordering the RO to obtain the records 
and provide the veteran proper notice of the regulations 
pertaining to his claim, the Board requested that the veteran 
be afforded a VA medical examination.

On remand, the RO obtained a discharge summary for a period 
of inpatient care in January-February 1989 at a VAMC which 
showed diagnoses of right cerebrovascular accident and 
hypertension.  Findings on cardiovascular examination 
revealed normal S1 and S2 without murmur or gallop.  Chest x-
ray revealed no infiltrate.  The EKG revealed normal sinus 
rhythm with sinus bradycardia and there were nonspecific ST-T 
wave changes in the inferior as well as lateral leads.

The RO obtained the private medical records from the 
University of Illinois Hospital, dated July 1991, which 
consisted of a transesophageal echocardiogram report.  The 
conclusions on the report were mild mitral stenosis with mild 
mitral regurgitation; a 1 centimeter linear calcified density 
which was adherent to the posterior mitral valve leaflet -- 
the difficulty including calcified rheumatic nodule or 
thrombus; and small patent foramen ovale.

VA treatment reports were also obtained, among them a January 
1995 x-ray report of the chest which reflected that the heart 
and aorta were normal.  The lung fields were clear and the 
impression was radiographically normal chest.  A June 1995 VA 
chest x-ray, which was compared to the January 1995 chest x-
ray, reflected cardiac size within normal limits and a 
tortuous aorta.

The veteran was afforded two VA cardiovascular examinations 
in June 1995, one on June 6, 1995, and another on June 20, 
1995.  On the June 6, 1995, examination report, the doctor 
recorded the veterans complaints and history although the 
doctor noted that he (or she) was unable to elicit clear 
symptomatology from the veteran.  The veteran reported that 
his feet swell up and that he woke up in the middle of the 
night once or twice a week with shortness of breath.  He 
stated that sometimes he has had chest pain, sharp pains 
which last only seconds at a time.  The examiner noted that 
blood pressure was 140/90.  There was no jugular vein 
distention and no pedal edema.  There were course rales in 
the left lung base.  S1, S2 (First heart sound, second heart 
sound) were normal.  There was grade 2/6 soft systolic 
murmur.  The diagnoses were history of rheumatic fever; 
murmur of mitral regurgitation; questionable history of 
congestive heart failure.

On the June 20, 1995, examination report, the doctor noted 
that the veteran's blood pressure was 150/90 and that the 
results of an electrocardiogram reflected normal sinus 
rhythm, normal intervals, normal axis, and "nonspecific T 
wave abnormality inf[erior]-lateral leads with T wave 
flattening or inversion."  On physical examination, the 
examiner noted there was no jugular vein distention.  There 
was 1-2+ pedal edema and a grade 2/6 soft systolic murmur.  
No diastolic murmur was heard.  There were a few basal 
crackles heard in the lungs.

In a handwritten notation to the June 20, 1995, examination 
report, added on July 18, 1995, another doctor reported the 
results of a transesophageal echocardiogram conducted on June 
30, 1995, which reflected mild decreased left ventricular 
function globally without mitral stenosis; mild to moderate 
mitral regurgitation; negative aortic stenosis/aortic 
insufficiency; negative clot; normal pulmonary artery 
pressure; and mild aortic arteriosclerosis.  The diagnoses 
were rheumatic valvular heart disease with mild mitral 
stenosis and mild mitral regurgitation; patent foramen orale; 
left atrial enlargement; and a calcified thrombus or 
rheumatic nodule on mitral valve.  (Foramen ovale is valvular 
incompetence of the foramen ovale of the heart; a condition 
contrasting with probe patency of the foramen ovale in that 
the valvula foraminis ovalis has abnormal perforations in it, 
or is of insufficient size to afford adequate valvular action 
at the foramen ovale prenatally, or effect a complete closure 
postnatally.  Stedman's Medical Dictionary 675 (26th ed. 
1995)).  The doctor also made additional comments, most of 
which relate to issues not before the Board on appeal, but 
including a notation that, by examination, the veteran's 
mitral regurgitation was not severe.

Based on these findings, the RO granted an increased rating 
to 30 percent in a July 1996 rating decision based on rating 
criteria then in effect in the VA Schedule for Rating 
Disabilities for evaluating rheumatic heart disease.  
38 C.F.R. § 4.104, Diagnostic Code 7001 (1996).

In May 1997, the veteran underwent another VA examination 
relevant to other claims not the subject of this appeal and 
the findings relevant to the service-connected rheumatic 
heart disease were recorded as history only by the examiner.  
In a November 1997 rating decision, the RO continued the 30 
percent rating for service-connected rheumatic heart disease.  

In January 1998, the criteria for evaluating cardiovascular 
disorders in the VA Schedule for Rating Disabilities were 
revised.  In September 1998, the RO sent the veteran a 
supplemental statement of the case informing him that his 
rating has been continued at 30 percent disabling and 
providing him with notice of the revised rating criteria.  In 
addition, the RO stated that another examination would be 
conducted and the veteran rated under the new criteria if the 
veteran wished to continue the appeal.

The veteran responded that he desired to undergo a VA 
examination and one was conducted in October 1998.  With 
regard to hypertension, the examiner noted that the veteran 
had been on medication daily for his hypertension and that 
his blood pressure was well controlled.  With regard to the 
service-connected rheumatic heart disease, the examiner noted 
the findings of the 1995 VA examiners and that "there was no 
sign of aortic valvular disease at that time."  The examiner 
noted that the veteran "has done well in the interim and 
takes aspirin only as his cardiac medication."

The examiner also noted that the veteran had "had a MUGA in 
September of 1997 at the Westside VA that showed an ejection 
fraction of 39% with moderate hypokinesis of the apex, 
inferior apical and inferior lateral wall."  The examiner 
performed a physical examination and then rendered the 
following diagnoses:  hypertension well controlled; 
cerebrovascular accident; rheumatic heart disease with 
abnormal mitral valve, documented on transesophageal 
echocardiogram.  The doctor noted, "The patient has no signs 
of significant cardiac murmurs on clinical exam, or signs of 
other cardiac disease on clinical exam.  The patient has no 
cardiac symptomatology and as a result is limited in his 
activities by residual of his cerebrovascular accident."

A November 1998 letter from the RO to a member of an 
"Outbase Team" at the VAMC shows that the RO noted that the 
doctor had not provided "METS" (metabolic equivalent) 
testing results, which is required by the new rating criteria 
for cardiovascular disorders unless the doctor determines 
that such testing cannot be done for medical reasons, and the 
RO request the examiner to provide these results or an 
estimation if such testing could not be accomplished in this 
case.  The examiner responded that, because no cardiac 
symptomatology was shown on examination, any METS assigned in 
this case would be for other than cardiac symptomatology.

In January 1999, the RO obtained records of treatment from 
the Westside VAMC dated from May 1996 to November 1998, 
including a discharge summary from a period of inpatient care 
from September 1997 to October 1997.  The discharge summary 
noted that the veteran was treated for "congestive heart 
failure exacerbation".  There was no information on the 
discharge summary about the "MUGA in September of 1997 at 
the Westside VA that showed an ejection fraction of 39% with 
moderate hypokinesis of the apex, inferior apical and 
inferior lateral wall" mentioned by the examiner in the 
October 1998 VA examination report.

Analysis.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The service-connected rheumatic heart disease is evaluated 
under Diagnostic Code 7000 for "rheumatic heart disease" 
under the old criteria and for "valvular heart disease 
(including rheumatic heart disease)" under the new criteria 
which became effective in January 1998.  The RO has reviewed 
the veteran's service-connected rheumatic heart disease under 
both the old and new criteria and provided notice to the 
veteran of both the old and new criteria in supplemental 
statements of the case.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1996 & 1998).  Accordingly, the Board concludes that 
the veteran will not be prejudiced by the Board's review of 
his claim on appeal because due process requirements have 
been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991). 

The old criteria for evaluating rheumatic heart disease 
provided a 10 percent evaluation for inactive rheumatic heart 
disease with identifiable valvular lesion, slight, if any, 
dyspnea, the heart not enlarged; following established active 
rheumatic heart disease.  A 30 percent evaluation was 
provided from the termination of an established service 
episode of rheumatic fever or its subsequent recurrence, with 
cardiac manifestations, during the episode or recurrence, for 
3 years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  The next higher 
or 60 percent evaluation was warranted when the heart was 
definitely enlarged; severe dyspnea on exertion, preclusion 
of more than light manual labor and one of the following: 
severe, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; more than light manual labor was 
precluded.  The highest or 100 percent evaluation was 
warranted for definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at the end of the day or other 
definite signs of beginning congestive failure; more than 
sedentary employment was precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1996).

Under the new criteria for evaluating rheumatic heart 
disease, a Note provides,

NOTE (2):  One MET (metabolic equivalent) 
is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body 
weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

Under the criteria, a 10 percent rating may be assigned where 
the workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  The next higher 
or 30 percent evaluation may be assigned where workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  The next higher or 60 percent 
rating may be assigned where there has been more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The highest or 100 percent 
rating may be assigned during active infection with valvular 
heart damage and for three months following cessation of 
therapy for the active infection.  Thereafter, with valvular 
heart disease (documented by findings on physical examination 
and either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in:  Chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

Concerning the new criteria, the Board notes that, although 
the October 1998 examiner stated that the veteran had no 
cardiac symptomatology, the examiner also stated in the 
examination report that the veteran had "had a MUGA in 
September of 1997 at the Westside VA that showed an ejection 
fraction of 39% with moderate hypokinesis of the apex, 
inferior apical and inferior lateral wall."  The Board notes 
that this finding meets one of the three criteria for the 60 
percent rating, i.e., left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1998).  In this regard, the Board 
observes that the disjunctive conjunction "or" is used to 
connect the three elements in the criteria suggesting that 
all three of the elements need not be present to justify the 
rating of 60 percent but rather that one of these elements 
will suffice.  See Drosky v. Brown, 10 Vet. App. 251, 255 
(1997).  Therefore, although the veteran is shown by the 
evidence to have had only one episode of acute congestive 
heart failure in September 1997 and more than one episode in 
the past year is required by the first element of the rating 
criteria and although the METs testing could not be 
accomplished in this case, the Board concludes that, because 
the veteran was shown by the October 1998 examination to meet 
the third element of the criteria, an increased rating to 60 
percent rating is warranted in this case under the new rating 
criteria.  38 C.F.R. § 4,104, Diagnostic Code 7000 (1998).

A 100 percent rating is not warranted under the new criteria 
because the heart disease is not active; chronic congestive 
heart failure is not shown; and there is not left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4,104, Diagnostic Code 7000 (1998).  A 
100 percent rating is not warranted under the old criteria 
because the heart disease is not active and definite 
enlargement of the heart has not been confirmed by 
roentgenogram and clinically.  Specifically, January and June 
1995 chest x-rays from Westside VAMC reflected normal cardiac 
size.  There is no dyspnea on slight exertion; rales, 
pretibial pitting at the end of the day or other definite 
signs of beginning congestive failure.  Although the June 6, 
1995, VA examination report reflected "course rales in 
l[eft] base" on examination of the lungs, the June 20, 1995, 
examiner noted only a "few basal crackles" and the more 
recent September-October 1997 VAMC discharge summary and the 
October 1998 VA examination report reflected "no rales, 
rhonchi, or wheezing" and "lungs are clear to auscultation 
and percussion", respectively, and the Board assigns more 
probative weight to the more recent examinations in assessing 
the level of current disability.  Francisco, 7 Vet. App. at 
58.  Moreover, the October 1998 examiner noted that the 
veteran complained of no dyspnea on exertion and stated his 
breathing is essentially normal.  Finally, it is not shown 
that "more than sedentary employment is precluded" by the 
service-connected rheumatic heart disease because the October 
1998 examiner stated that the veteran had "no cardiac 
symptomatology and as a result is limited in his activities 
by residual[s] of his cerebrovascular accident."  
Accordingly, the Board concludes that a rating higher than 60 
percent is not warranted in this case under either the old or 
new criteria.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1996 
& 1998).


ORDER

An increased disability rating to 60 percent, but not higher, 
for service-connected  rheumatic heart disease is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

